 In the Matter of FARMCO PACKAGE CORPORATIONandUNITED VENEERBOX AND BARREL WORKERS UNION, C. I. O.Cases Nos. C-.h.39 and R-450.-Decided April 14, 1938CrateandBarrelManufacturing Industry-Interference,Rcstc'aint,orCoercion:refusal to bargain collectively-UnitAppropriate for Collective Bar-gaining:production employees,exclusive of clerical and supervisory employeesand salesmen;no controversy asto-Representatives:proof of choice : mem-bership applications inunion-EmployceStatus: strikers-Collective Bargaining:refusal tonegotiate with representativeof majority of employees.Mr. Samuel M. Spencer,for the Board.Mr. E. A. Gray,of Norfolk, Va. andMann d Tyler, by Mr. JamesMannandMr. S. Heth Tyler,of Norfolk, Va., forthe respondent.Mr. Ray Thomason,of Norfolk, Va., for the Union.Mr. Arnold R. Cutler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by the United Veneer Box and BarrelWorkers Union, Local No. 324,1 herein called the Union, the NationalLabor Relations Board, herein called the Board, by Bennet F.Schauffler, Regional Director for the Fifth Region (Baltimore, Mary-land), issued its complaint, dated November 8, 1937, against FarmcoPackage Corporation, Norfolk, Virginia, herein called the respond-ent, alleging that the respondent had committed unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.The complaint and accompany-ing notice of hearing were duly served upon the parties.In respect to the unfair labor practices, the complaint allegedin substance that prior to July 15, 1937, and at all times thereaftertheUnion had been designated as the exclusive representative ofthe respondent's production employees at the Norfolk plant and that1 It appears from the record that the correct name of the Union is United Veneer Boxand BarrelWorkers Union,LocalNo. 324, although incorrectly designated in thepleadings.601 602NATIONALLABOR RELATIONS BOARDon that date and subsequent thereto the respondent had refused tobargain collectively with the Union as the exclusive representativeof such employees; and that the respondent by such acts and otheracts had interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.On November 16, 1937, the respondent filed an answer in whichit admitted the allegations of the complaint concerning the natureand scope of the business, but denied that it was engaged in inter-state commerce, denied the commission of the unfair labor practicesalleged in the complaint, and stated that although it did not knowwhether or not a majority of the production employees had desig-nated the Union as their sole representative for the purpose of col-lective bargaining prior to July 15, 1937, it had not questioned thedesignation of said Union as such representative and had not refusedto bargain with it.On September 22, 1937, the Union filed a petition with the RegionalDirector alleging that a question affecting commerce had arisen con-.cerning the representation of production employees of the respond-tent at its Norfolk plant and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the Act.On October 12, 1937, the Board, acting pursuant to Article III, Sec-tion 3, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.Notice of the hearing on the petition wasduly served upon the parties.On October 18, 1937, the Board, act-ing pursuant to Article III, Section 10 (c) (2), of the said Rulesand Regulations, ordered that the two cases be consolidated.Pursuant to notice, a hearing on the complaint and petition washeld in Norfolk, Virginia, on November 18 and 19, 1937, before JamesGibson Ewell, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel. TheUnion was represented by a field representative for the Committeefor Industrial Organization.All parties participated in the hearing.Full opportunity to be heard, to examine and to cross-examine wit-nesses, and to introduce evidence bearing upon the issues was affordedall parties.At the close of the hearing, counsel for the Board movedthat the pleadings be conformed to the proof.Counsel for the re-spondent made a similar motion with respect to its defense.Bothmotions were granted by the Trial Examiner.During the courseof the hearing the Trial Examiner made several rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed these ruling and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed. DECISIONS AND ORDERS603On December 4, 1937, counsel for the respondent filed a brief,which the Board has considered.On February 11, 1938, the TrialExaminer filed his Intermediate Report, finding that the respondenthad committed unfair labor practices affecting commerce within themeaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theAct.The respondent did not file any exceptions to the IntermediateReport.Upon the entire record in both cases, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 2The respondent, Farmco Package Corporation, a Virginia corpora-tion, has its office and principal place of business at Norfolk, Vir-ginia.It is engaged in the manufacture of crates, barrels, slatbarrels and cooperage stock, for use in the packing of fruits and vege-tables.It operates four plants, located respectively at Norfolk,Virginia, hereinafter called the Norfolk Plant, Suffolk, Virginia,Trotville, North Carolina, and Maysville, North Carolina.3This caseis concerned only with the Norfolk Plant.The sales of the respond-ent at its Norfolk Plant for the year ending August 31, 1936, amountedto $296,000.Approximately 75 per cent of the raw materials used by the re-spondent at its Norfolk Plant come from States other than the Stateof Virginia.Approximately 25 per cent of the finished products ofthe respondent's Norfolk Plant are shipped to points outside of theState of Virginia.As of July 14, 1937, the respondent employed 317 production em-ployees at its Norfolk Plant.4II.THE ORGANIZATION INVOLVEDUnited Veneer Box and BarrelWorkers Union,Local No. 324,affiliated with the Committee for Industrial Organization,is a labororganizationadmittingto its membership all production employeesof the respondent at the Norfolk Plant, exclusive of clerical andsupervisory employees and salesmen.2 The information as to the respondent'sbusinesshas been obtained from a stipula-tion agreed upon between counsel for the respondent and for the Board which was readinto the record3 The respondent is a subsidiary of and is wholly owned by the Farmers Manufactur-ing Company, from which the four plants are leased by the respondent.At the time ofthe hearing both the respondent and Farmers Manufacturing Company were in the processof reorganization under Section 77B of the Bankiuptcy Act, 11 U S C. A. See. 207.4 The above number of employees does not include 13 names which have been strickenfrom the respondent's pay-roll list of July 14, 1937, because they aie clerical or super-visory employees.There is no indication that salesmen were included in this list. 604NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The background of the unfair labor practicesEarly in June 1937, Union organizers started to organize the pro-duction employees of the respondent at the Norfolk Plant and theUnion was formed.At a regular meeting of the Union, held onJuly 14, 1937, a proposed collective bargaining agreement between theUnion and the respondent was submitted to the members, who ap-proved the agreement, for submission to the respondent.Apparentlyon the same day three members of the Union bargaining committee,hereinafter called the Committee, who were employees at the NorfolkPlant, communicated with Robert F. Fowler, the superintendent ofthe Norfolk Plant, who arranged a conference with the Committeefor July 15, 1937.On that date Fowler met with the five membersof the Committee, of which Clarence Brown, the financial secretaryof the Union, was a member. At the meeting Fowler read the con-tract and the paragraphs which were not clear to him were explainedby one of the members of the Committee. Brown testified thatFowler, after reading the contract, stated that he did not have anyauthority to sign any contract, saying, "There is not a damn thingI can do."Fowler denied making any statements that he lacked authority toact.He testified that after he had arranged the conference of July15, but before it was held, he had talked to J. E. Romm, the presi-dent of the respondent, and had received authority to act in thematter, subject to the limitation that there could neither be an in-crease in wages nor a decrease in hours, in view of the precariousfinancial condition of the respondent.Romm testified to the sameeffect.Fowler claimed that after reading the contract, he explainedthe financial position of the respondent to the Committee, and toldthem that there were "a number of things" in the contract "that wereobjectionable, that the wages and hours were something that thiscompany could not do anything about." Fowler denied making thestatement attributed to him by Brown and contended that he said,"we couldn't do a damn thing about any contract involving an in-crease in wages and changes in the hours that we were operatingat that time."The Committee left the contract with Fowler, and at the same timetried to arrange a meeting with the officers of the respondent. Fow-ler said that there was no point in having such a meeting as he-hadbeen authorized to act in the matter, but as the Committee insisted,he told them he would let them know in 5 or 6 days. Fowler testi-fied that when he "approached the officers of the company theirreply to me was practically the same as it was originally, that they DECISIONS AND ORDERS605had appointed me as the representative of the company to deal withthese men."About July 20, 1937, three members of the Committeesaw Fowler again to inquire whether or not the meeting with theofficers had been arranged, but they were told they could not havesuch a meeting.On August 16, 1937, Brown again saw Fowler at his office in anendeavor to arrange a meeting between the Committee and themanagement for Thursday of that week.While Brown was inFowler's office, the employees decided to and did go out on strike atabout 1 o'clock that afternoon. It is clear from the record that thereason the employees struck was because of the dissatisfaction re-sulting from the failure of the respondent to reach any agreementwith the Union.At no time during any of the conferences had therespondent made any counterproposals.Immediately after the men went out on strike, Brown telephonedRay Thomason, a field representative for the Committee for IndustrialOrganization.Between 2 and 4 hours after the strike began Thom-ason, together with Brown and another member of the Committee,appeared at the scene of the strike, where they met Fowler.Againthe contract was discussed, but Thomason testified Fowler said thathe was just a plant superintendent and had no authority whatsoeverto sign a contract, and that the man to see would be the president ofthe respondent.Thomason testified he suggested to Fowler that he"draw up a contract both parties can see fit to sign," but that Fowlersaid he didn't have "any authority to sign any contract."Fowlerdenied making the statement that he had no authority to act.Hetestified that "practically the only thing that was discussed at thattime was wages and hours." Fowler further testified that he againwent into some detail with Thomason as to why the respondent couldnot pay any more wages, and said, "I did not have the authority tosign any contract involving an increase in wages because I had beentold distinctly that we could not and would not pay any higherwages."Although Thomason suggested that both parties get to-gether to draw up some contract, it does not appear that Fowler madeany effort to do so. Rather, it does appear that Fowler, in view ofthe fact that the contract was one dealing in part with wages andhours and to that extent beyond his authority, considered the entirecontract beyond his authority.Accordingly, Fowler refused to con-sider this contract or any contract, and referred Thomason to thepresident of the respondent.After the strike began, the respondent closed its Trotville Plant andbrought the employees from that plant to the Norfolk Plant to com-plete certain work.The Norfolk Plant thus continued to operate fora period of 2 or 3 weeks and then closed down. 606NATIONAL LABOR RELATIONS BOARDB. The refusal to bargain collectively1.The appropriate unitAt the hearing the Union contended that all of the production em-ployees of the respondent at the Norfolk Plant, exclusive of clericaland supervisory employees and salesmen, constitute a unit appro-priate for the purpose of collective bargaining. The evidence adducedat the hearing indicated that the production employees are not highlyskilled, receive about the same wages and work about the same hours.The respondent did not contend that any other unit is the properone.We find that the production employees of the respondent at theNorfolk Plant, exclusive of clerical and supervisory employees andsalesmen, constitute a unit appropriate for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment, and that such unit will insureto said employees the full benefit of their right to self-organizationand collective bargaining, and otherwise effectuate the policies ofthe Act.2.Representation by the Union of a majority in the appropriate unitThe respondent's pay roll at the Norfolk Plant as of July 14, 1937,showed a total of 317 production employees, exclusive of clericaland supervisory employees.At the hearing, to prove its majority,theUnion presented in evidence 299 application cards.5Each ofthe cards bears a date indicating the date of application for member-ship.Of these cards the Union submitted separately 164 that weresigned on or before July 17, 1937.6These 164 cards were checked bycounsel for the Board and for the respondent against the pay-rolllist of July 14, 1937, and it was found that only 139 names cor-responded to the pay-roll list whereas the names of 25 persons whosesignatures appeared on the cards did not appear on the list.There-after, it appeared from the record, counsel for the respondent andthe representative of the Union checked all the cards against theJuly 14 pay roll? and found that, as of August 16, 1937, the Unionrepresented a majority of the production employees, a total of 167names.Counsel for the respondent stated that it was willing toaccept these names on the cards as the signatures of such men. Inaddition, Clarence Brown, financial secretary of the Union, identifieds At the hearing the Union said it had 20 more cards not then available.eBoard Exhibit No. S.The remaining cards were submitted as Board Exhibit No. 9 andone card was submitted as Board Exhibit No. 11.YAs all parties at the hearing were agreeable to the use of the pay roll of July 14,1937, and as this was the only pay roll introduced into evidence,ithas also been usedby the Board. DECISIONS AND ORDERS607the signatures on the cards which had been signed in his presence .8The respondent made no objection to, nor did it request the identifica-tion of, the signatures on any of the remaining cards.The Boardhas made an independent check of the cards, based on the datesappearing thereon, and has found that the Union did not secure amajority of the employees until August 17, 1937, as of which datethe names on 169 application cards checked with the pay roll ofJuly 14.9Counsel for the respondent objected to the fact that some of thecards did not have the name of the Union stamped on them, but onlythe words "stamp name Hof union here," and then in larger typebelow this the words "Affiliated with C. I. 0." The form of cardwas that in regular use by the Committee for Industrial Organiza-tion.Although the name of the Union was not stamped on someof the cards, it is clear from the evidence that those signing thecards knew that they were joining the Union.It is here pointed out that the status of the employees was in nowise affected by the strike. It is clear that the controversy betweenthe Union and the respondent resulting in the strike was a labordispute as defined by Section 2 (9) of the Act. It is evident alsothat the strike, as long as it continued, was a current labor dispute.The work of the strikers ceased as a consequence of, or in connectionwith, a current labor dispute, and they did not obtain regular andsubstantially equivalent employment elsewhere as is evidenced bythe fact that they ultimately returned to work for the respondentupon the settlement of the strike.We find that on August 17, 1937, and at all times thereafter, theUnion was the duly designated representative of the majority of theproduction employees at the Norfolk Plant, exclusive of clerical andsupervisory employees and salesmen, in an appropriate unit, and,pursuant to Section 9 (a) of the Act, was the exclusive representa-tive of all the employees in such unit for purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.6 Clarence Brown testified he secured 160 to 165 applications,all of which were signedin his presence.eTable as to cards submittedTotal num-Total num-Totalber of cardsher of cardsAs of-numberto checkthat did notof cardswith paycheck withrollpay rollJune 30,1937----------------------------------------------------1018516July 14,1937---------------------------------------------------1481252317,1937----------------------------------------------------16113229Aug 16,1937---------------------------------------------------2001505017,1937----------------------------------------------------23716968Sept 30,1937--------------------------------------------------299191103 6081NATIONAL LABOR RELATIONS BOARD3.The refusal to bargainOn August 17, 1937, when the Union became the duly designatedrepresentative of a majority of the production employees at theNorfolk Plant, and thereafter, the respondent had a duty to bargaincollectively with the Union as the exclusive representative of suchemployees.Thereafter, the first attempt by the Union to bargainwas on August 20, 1937, when Thomason communicated with J. E.Romm by telephone. Thomason asked Romm what could be doneabout the contract, and suggested that if he couldn't sign the par-ticular contract "then the proper thing to do was to get together anddraw up a contract that both parties could sign," saying further thathe should at least make a counterproposal to the proposed contract.Thomason testified that Romm refused, saying, "I will not do that."As to this first telephone conversation, Romm did not recall just whatThomason's approach was at the time, but he was quite sure thathe stated that the matter of collective bargaining was in the handsof Fowler, and that the respondent was "not in position to meet theterms of the contract proposed."On or about September 1, 1937, the Regional Director for the FifthRegion had a conference with Romm at a hotel in Norfolk. One ofthe members of the Committee and Thomason were also present.At this conference the contract was again discussed, but Romm re-fused to make any counterproposals or consider any modifications.Thomason suggested "we were open yet for a conference to go intonegotiations and draw up a contract that both parties would see fitto,sign."Romm testified that at this conference in the hotel he againpointed out that Fowler had been authorized by the respondent tobargain with the Union, but that the respondent had not been in aposition to meet the wishes of the Committee.Romm testified thatat the conference the Regional Director asked if the respondent hadmade any counterproposals "and I told him that to the best of myknowledge there had been no counterproposals, that,in my opinion,the contract presented was the question of wages and that the wagesasked for were preposterous and that they could not be met." 10Infact the proposed contract consisted of 21 provisions, only four ofwhich dealt with wages directly, or indirectly," and only one, withhours.12Thereafter, sometime during September 1937, Thomason againcommunicated with Romm by telephone in an endeavor to arrangeanother conference with him.Thomason testified that on thisoccasion Romm said, "No, on account of my plant being down youmade it impossible for us to get together on anything," which state-10 Italics supplied.11 Sections 11, 14, 19, and 20 of Board Exhibit No. 6.12 Section 12 of Board Exhibit No. 6. DECISIONS AND ORDERS609ment Romm did not deny. Romm recalled very little of this tele-phone conversation, although he was sure that there was a secondtelephone conversation.Romm remembered that on this occasionThomason did ask something about whether the books of the re-spondent could be opened to show whether the respondent was los-ing money, to which Romm replied he would be perfectly willing todo so with anyone that had a "right to see them, but that all informa-tion as to the company could be had by reports from Dun & Brad-street."In reply to a question by counsel for the respondent whetherRomm was of the opinion that he could not negotiate with the menbecause they were on strike, Romm said, "No; I was not of thatopinion.Frankly, my position was a little dubious as to what wemight do.At any rate, the approach would have to come fromthem."About September 28, 1937, the Union and the respondent agreedto have the employees go back to work pending the decision on thecharges filed with the Board.The respondent then signed anagreement that there would be no discrimination by it against anyworker because of union activities and that no worker would bedischarged for union activities in the future.13Thereafter, thestrikers returned to work.After the Union had been designated as the representative by amajority of the employees in an appropriate unit on August 17,1937, the respondent summarily rebuffed the Union's initial attempt,on August 20 during the progress of the strike,,to resume bargainingnegotiations.In the telephone conversation on that date Rommmet the Union's suggestion that the respondent submit a counter-proposal to the Union's proposed contract with a flat refusal. -Hesought to refer the entire matter of collective bargaining back toFowler, a subordinate official with admittedly limited authority, de-spite the pendency of the strike and the failure of the Union'sprior efforts to deal with Fowler, which had caused the strike.At themeeting held about September 1, Romm pursued the same course.In this conference Romm sought to justify his refusal to bargainwith the Union by claiming that the proposed contract presentedonly "preposterous" demands for wage and hour adjustments.This,as we have indicated, was directly contrary to the fact, since theproposed contract actually contained 16 other provisions. It is clearfrom Romm's statement that because the proposed contract did con-tain provisions for increased wages and decreased hours, the re-spondent refused to consider the contract or collective bargainingnegotiations at all.In its brief, counsel for the respondent in substance contended (1)that a bargaining agency or committee had not been legally elected"Board Exhibit 62 610NATIONAL LABOR RELATIONS BOARDor appointed by a majority of the workers in the appropriate bar-gaining unit so as to entitle such agency or committee to representall of the employees in such unit, and (2) that the respondent hadnot refused to bargain collectively with an agency or committeerepresenting a majority of its employees in such unit.We do notfind any merit in either of these contentions. It is clear from theevidence that after August 17 the Union was in fact the designatedrepresentative of the majority of the employees in an appropriatebargaining unit and that throughout the negotiations both the Com-mittee and Thomason acted and were accepted by the respondentas proper agents of the Union. Furthermore, in its verified answerthe respondent specifically stated that it had not questioned the desig-nation of the Union as the representative of the employees.Fromour previous discussion it is apparent that after August" 17 the re-spondent declined to enter into any genuine collective bargainingnegotiations with the Union although this refusal had the necessarystrike was ultimately settled about September 28.However, it isobvious that the agreement, by which the strikers were to return towork without discrimination, did not represent the result of collec-tive bargaining as contemplated by the Act.Our conclusion con-cerning the strike settlement agreement is amply supported by theevidence which establishes that the agreement represented merely atruce arrangement under which the strikers were to return to work,pending a decision on the charges before the Board.We find that on August 20, 1937, and thereafter, the respondentrefused to bargain collectively with the Union as the representativeof its employees at the Norfolk Plant in an appropriate unit inrespect to rates of pay, wages, hours of employment and other con-ditions of employment and thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed underSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with its operations described in Section Iabove, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead and haveled to labor disputes burdening and obstructing commerce and thefree flow of commerce.THE PETITIONIn view of the Board's findings in Section III B above, as to theappropriate bargaining unit and the designation of the Union by amajority of the respondent's employees at the Norfolk Plant in the DECISIONS AND ORDERS611appropriate unit as their representative for the purposes of collec-tive bargaining, it is not necessary to consider the petition of theUnion for certification of representatives.Consequently the petitionfor certification will be dismissed.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.United Veneer Box and Barrel Workers Union, Local No. 324,is a labor organization within the meaning of Section 2 (5) of theAct.,2.The strike at the Norfolk Plant starting on August 16, 1937,was a labor dispute which was current and continued so during the,duration of such strike, and the strikers at such plant were andcontinued to be employees of the respondent within the meaning ofSection 2 (3) and (9) of the Act.3.The production employees of the respondent at the NorfolkPlant, exclusive of clerical and supervisory employees and salesmen,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.4.United Veneer Box and Barrel Workers Union, Local No. 324,was on August 17, 1937, and at, all times thereafter, the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining, within the. meaning of Section 9 (a) of theAct.5.The respondent on August 20, 1937, and thereafter, refused tobargain collectively with the representatives of its employees at theNorfolk Plant, and thereby has engaged in unfair labor practiceswithin the meaning of Section 8 (5) of the Act.6.The respondent, by interfering with, restraining, and coercingits employees at the Norfolk Plant in the exercise of their rightsguaranteed in Section 7 of the Act, has engaged in unfair laborpractices, within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Farmco Package Corporation, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Veneer Box andBarrelWorkers Union, Local No. 324, as the exclusive representa- 612NATIONALLABOR RELATIONS BOARDtive of its production employees at the Norfolk Plant, exclusive ofclerical and supervisory employees and salesmen;(b) In any other manner interfering with, restraining, or coercingits employees at the Norfolk Plant in the 'exercise of the right toself-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Veneer Boxand Barrel Workers Union, Local No. 324, as the exclusive repre-sentative of all its production employees at the Norfolk Plant, ex-clusive of clerical and supervisory employees and salesmen, in re-spect to rates of pay, wages, hours of employment, and other condi-tions of employment;(b) Post immediately notices in conspicuous places throughout theNorfolk Plant, stating that the respondent will cease and desist inthe manner aforesaid, and maintain said notices for a period of atleast thirty (30) consecutive days from the date of posting;(c)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this order what steps the re-spondent has taken to comply herewith.The petition for certification of representatives, filed by the UnitedVeneer Box and Barrel Workers Union, Local No. 324, is herebydismissed.